Citation Nr: 1425815	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from January 1, 2013 through October 2, 2013, and in excess of 30 percent from October 3, 2013, for coronary artery disease status post myocardial infarction with stenting.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney at Law


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A November 2012 rating decision granted service connection for PTSD with a 30 percent evaluation.  The Veteran filed a notice of disagreement as to the evaluation assigned, stating that without limiting the scope of the appeal, the 30 percent evaluation was too low.  A June 2013 rating decision increased the evaluation to 50 percent.  The Veteran has not indicated that he is satisfied with that evaluation.  See.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant is generally presumed to be seeking the maximum evaluation available under law).  

For the reasons explained below, the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  From January 1, 2013 through October 2, 2013, the Veteran's heart disease was manifested by continuous medication being required.

2.  From October 3, 2013, the Veteran's heart disease was manifested by evidence of mild concentric left ventricular hypertrophy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for coronary artery disease status post myocardial infarction with stenting from January 1, 2013 through October 2, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7006 (2013).   

2.  The criteria for an initial rating higher than 30 percent for coronary artery disease status post myocardial infarction with stenting from October 3, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7006 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants of the requirements for substantiating their claims for VA benefits and to assist in the development of their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2013).  

The notice and assistance requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, what subset of the necessary information or evidence, if any, the claimant is to provide, and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Here, compliant VCAA notice concerning the underlying claim for service connection was provided in January 2013. 

However, the Board notes that the claim for a higher initial rating for coronary artery disease status post myocardial infarction with stenting arises from the initial award of service connection.  In Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  19 Vet. App. 473, 490 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (section 5103(a) notice is no longer required after service connection is awarded).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and the VA examination report.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Neither the Veteran nor his representative has alleged that any additional evidence exists that needs to be obtained prior to a decision being rendered.  Accordingly, the Board finds the Veteran is not prejudiced by a decision at this time. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO evaluated the Veteran's heart disease under 38 C.F.R. § 4.104, Diagnostic Code 7006, for myocardial infarction.  Under the Rating Schedule, in rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope, may be used.  Id.  Under Diagnostic Code 7006, a 100 percent rating is assigned for three months following myocardial infarction.  38 C.F.R. § 4.104, Diagnostic Code 7006.  The criteria for rating myocardial infarction after three months are as follows:

A 10 percent rating is warranted if a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  Id.

A 30 percent rating is warranted if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent rating is granted if there has been more than one episode of acute congestive heart failure in the past year; or if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Finally, a 100 percent rating is justified for chronic congestive heart failure; or if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran suffered a myocardial infarction in September 2012.  He filed his claim for service connection for heart disease on December 12, 2012.  His claim was granted and the RO assigned a temporary 100 percent evaluation from the date of claim through December 31, 2012, the date the three month period following the myocardial infarction ended.  Effective January 1, 2013, the Veteran's service-connected coronary artery disease status post myocardial infarction with stenting was rated as 10 percent disabling, and then was increased to 30 percent disabling effective October 3, 2013.

A.  Rating from January 1, 2013 through October 2, 2013

The medical evidence during this time period does not show that a workload of 7 METs or less resulted in the Veteran experiencing dyspnea, fatigue, angina, dizziness, or syncope.  

VA treatment records note the Veteran presented in April 2013 complaining of chest pain.  He noted he was under a lot of stress due to an arrest in February and had not been taking his medication.  An electrocardiogram was given, and he subsequently underwent an echocardiogram and a stress test in May 2013.  His ejection fraction was reported as 59 percent and was considered within normal limits.  The echocardiogram noted minimal left ventricle diastolic dysfunction but left ventricle cavity size, wall thickness and systolic function were normal.  The left atrium, right atrium and right ventricle were normal size and function.  

Upon review of the record, the Board finds the medical evidence during this period does not reflect a METS level of 7 or less, cardiac hypertrophy or dilatation, left ventricular dysfunction with an ejection fraction of 50 percent or less, or episodic or chronic congestive heart failure.  Therefore, the manifestations of the Veteran's heart disease do not more nearly approximate the criteria for a rating in excess of 10 percent from January 1, 2013 through October 2, 2013.

B.  Rating from October 3, 2013

On October 3, 2013, the Veteran underwent a VA examination for his heart disability.  Upon examination, he was diagnosed with coronary artery disease and an old myocardial infarction.  The Veteran was found to have mild concentric left ventricular hypertrophy on echocardiogram and his estimated left ventricular ejection fraction was 60-65 percent.  The examiner noted that the Veteran did not have congestive heart failure.  It was estimated that a workload of greater than 7 METs but not greater than 10 METs would result in the Veteran experiencing dyspnea, fatigue, and dizziness.  The Veteran reported that he experiences angina, shortness of breath, dizziness, and fatigue on a daily basis.  These symptoms usually last one to five minutes and are relieved by deep breathing.  The examiner also noted that the Veteran's heart disease impacts his ability to work because he experiences more fatigue and he has "let his overhead garage door business go in the past six months" due to his concern about having another myocardial infarction.  The examiner noted, however, that his dyspnea and cough from chronic obstructive pulmonary disease contribute to his fatigue and dyspnea.  

VA treatment records since October 3, 2013 do not provided evidence that supports the Veteran's claim for a rating in excess of 30 percent.

During the period from October 3, 2013 a workload of 5 METs or less has not been shown.  The medical evidence also establishes that the Veteran does not have episodic or chronic congestive heart failure and his left ventricular ejection fraction is not 50 percent or below.  Thus, the Veteran's symptomatology does not more nearly approximate the criteria for a rating in excess of 30 percent for his service-connected heart disease from October 3, 2013.

C.  Other Considerations

The Board has considered the lay assertions as to the severity of the Veteran's heart disability, but concludes that the medical findings on examination are of greater probative value than the Veteran's allegations.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the relevant period prior to October 3, 2013 and in excess of 30 percent thereafter.

The Board has also considered whether the Veteran's coronary artery disease status post myocardial infarction with stenting presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of a greater disability and symptoms than is currently shown by the evidence.  Thus, while it was noted that the Veteran's heart disease does impact his employment due to fatigue, such symptoms, among others, are is contemplated in the rating schedule.  To the extent he worries about having another heart attack, such symptom is contemplated in the separate rating he receives for posttraumatic stress disorder (PTSD).  Accordingly, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As a final matter, the Board notes the Veteran's attorney argued in November 2013 that the Veteran is entitled to a total disability rating based on unemployability citing the Veteran's "PTSD primarily" but also his heart disease as the cause of his unemployability.  However, the RO specifically adjudicated the Veteran's TDIU claim in a January 2014 rating decision.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (recognizing that VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU).  The Veteran and his attorney were notified of that decision and provided appellate rights, but to date, they have not filed a notice of disagreement with that decision.  In any event, they have not alleged and the evidence does not reflect that the Veteran is unemployable due solely to his heart disease.  Accordingly, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required at this time. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent from January 1, 2013 through October 2, 2013, and an initial rating in excess of 30 percent from October 3, 2013, for coronary artery disease status post myocardial infarction with stenting, is denied. 


REMAND

As noted in the Introduction, a November 2012 rating decision granted service connection for PTSD with a 30 percent evaluation.  The Veteran, through his attorney, filed a notice of disagreement as to the evaluation assigned, stating that without limiting the scope of the appeal, the 30 percent evaluation was too low.  A June 2013 rating decision increased the evaluation to 50 percent.  Although the RO concluded this was a favorable resolution to the appeal because a higher rating was requested and one was granted, a specific evaluation was not requested in the notice of disagreement, and in fact, it was indicated the scope of the appeal was not being limited.  The June 2013 notice letter included an Appeal Status Election, which was not returned.  The Veteran has not indicated that he is satisfied with that evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant is generally presumed to be seeking the maximum evaluation available under law).  Thus, remand for issuance of a Statement of the Case (SOC) is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issue is REMANDED for the following:

The AOJ should issue a Statement of the Case on the issue of entitlement to an initial evaluation greater than 50 percent for PTSD, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


